 


109 HR 3775 IH: John H. Chafee Blackstone River Valley National Heritage Corridor Reauthorization Act of 2005
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3775 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. McGovern (for himself, Mr. Kennedy of Rhode Island, Mr. Langevin, and Mr. Neal of Massachusetts) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for the update of the Cultural Heritage and Land Management Plan for the John H. Chafee Blackstone River Valley National Heritage Corridor, to extend the authority of the John H. Chafee Blackstone River Valley National Heritage Corridor Commission, to authorize a special resources study to evaluate the suitability and feasibility of a national park unit within the Corridor, and for other purposes. 
 
 
1.Short title This Act may be cited as the John H. Chafee Blackstone River Valley National Heritage Corridor Reauthorization Act of 2005. 
2.John H. Chafee blackstone river valley national heritage corridor 
(a)Commission membershipSection 3(b) of Public Law 99–646 (16 U.S.C. 461 note) is amended— 
(1)by striking nineteen members and inserting 25 members; 
(2)in paragraph (2) by striking Massachusetts Department of Environmental Management and inserting Massachusetts Executive Office of Environmental Affairs; 
(3)in paragraph (3)— 
(A)by striking four representatives and inserting 5 representatives; and 
(B)by striking the ; and and inserting a semicolon;  
(4)in paragraph (4)— 
(A)by striking 2 individuals, nominated by the Governor of Massachusetts and two individuals nominated by the Governor of Rhode Island and inserting 3 individuals, nominated by the Governor of Massachusetts and 3 individuals nominated by the Governor of Rhode Island; and 
(B)by striking the period and inserting ; and; and  
(5)by inserting after paragraph (4) the following:  
 
(5)1 individual from Massachusetts and 1 individual from Rhode Island, each to be appointed by the Secretary to represent non-governmental organizations, having expertise and interest in on or more of the following fields: historic preservation, conservation, outdoor recreation, cultural conservation, traditional arts, community development, and tourism.. 
(b)QuorumSection 3(f) of Public Law 99–647 (16 U.S.C. 461 note) is amended by striking “Ten members of the Commission” and inserting “Thirteen members of the Commission”.  
(c)Update of planSection 6 of Public Law 99–647 (16 U.S.C. 461 note) is amended by adding at the end the following: 
 
(e)Update of plan 
(1)Not later than 2 years after the date of the enactment of this subsection, the Commission shall update the plan. 
(2)In updating the plan under paragraph (1), the Commission shall take into account the findings included in the Sustainability Study Report that was prepared for the Blackstone River Valley National Heritage Corridor Commission, and as a case study for the National Park System Advisory Board Partnership Committee on the future of National Heritage Areas in the National Park System. 
(3)The update shall include— 
(A)performance goals; 
(B)options for resource protection, interpretation, and enhancements, including funding program; and 
(C)sustainable partnership strategies. 
(4)The Secretary shall approve or disapprove any changes (other than minor revisions) to the plan proposed in the update in accordance with subsection (b). . 
(d)Extension of commissionPublic Law 99–647 (16 U.S.C. 461 note) is amending section 7 to read as follows: 
 
7.Termination of commissionThe Commission shall terminate on the date that is 10 years after the date of the enactment of the John H. Chafee Blackstone River Valley National Heritage Corridor Reauthorization Act of 2005.. 
(e)Authorization of appropriationsSection 10 of Public Law 99–647 (16 U.S.C. 461 note) is amended— 
(1)in subsection (a), by striking 650,00 and inserting 1,000,000; and 
(2)by amending subsection (b) to read as follows: 
 
(b)Development fundsThere is authorized to be appropriated to carry out section 8(c) not more than $10,000,000 for the period of fiscal years 2006 through 2016, to remain available until expended.. 
3.Special Resource Study 
(a)In generalNot later than 3 years after the date on which funds are made available to carry out this Act, the Secretary shall complete a special resource study to evaluate— 
(1)the sites and associated landscape features that contribute to the understanding of the Blackstone River Valley as the Birthplace of the American Industrial Revolution;  
(2)the suitability and feasibility of designating one or more sites and landscapes features within the boundaries of the John H. Chafee Blackstone River Valley National Heritage Corridor as a unit of the National Park System; and 
(3)opportunities to coordinate and complement actions by the Commission, local governments, and State and Federal agencies in the preservation and interpretation of significant resources within the National Heritage Corridor. 
(b)CoordinationThe Secretary shall coordinate the study conducted under this section with the John H. Chafee Blackstone River Valley National Heritage Corridor Commission. 
(c)ReportNot later than 30 days after the date on which the study conducted under this section is completed, the Secretary shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— 
(1)the findings of the study; and 
(2)any conclusions and recommendations of the Secretary. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the study required by this section. 
 
